Citation Nr: 1312473	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  10-23 529	)	DATE
	)
  )

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 30 percent prior to January 29, 2013, and in excess of 50 percent thereafter for posttraumatic stress disorder (PTSD) with anxiety and depression.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran and his spouse provided testimony at a personal hearing before the undersigned Veterans Law Judge sitting at the RO in August 2012.  A transcript of this hearing has been associated with the Veteran's VA claims folder.   

In November 2012, the Board remanded this appeal to the agency of original jurisdiction (AOJ) for further evidentiary development.  Upon completion of additional development, the AOJ issued a rating decision in February 2013 that awarded a 50 percent rating for PTSD with anxiety and depression, effective January 29, 2013.  Therefore, the issue remaining on appeal has been characterized as shown on the first page of this decision.


FINDING OF FACT

On April 1, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

On April 1, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran in which he expressed his satisfaction with the February 2013 rating decision, which, as indicated previously, granted a 50 percent rating for PTSD with anxiety and depression, effective January 29, 2013, and indicated that he wished to withdraw any remaining issues contained in the Board's prior remand order.  As noted on the title page, the only issue remaining on appeal is entitlement to an initial rating in excess of 30 percent prior to January 29, 2013, and in excess of 50 percent thereafter for such psychiatric disorder.  Therefore, as the Veteran has withdrawn his appeal with respect to this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
A. JAEGER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


